Citation Nr: 0618373	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-09 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent 
disabling for the status post thrombophlebitis of the left 
leg prior to January 12, 1998.

2.  Entitlement to a rating in excess of 40 percent disabling 
for the status post thrombophlebitis of the left leg as of 
January 12, 1998.

3.  Entitlement to a compensable rating for the residuals of 
status post pulmonary embolisms.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from May 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which effectuated a 
November 1999 Board grant of service connection for left 
thrombophlebitis residuals, including subsequent pulmonary 
embolism under the provisions of 38 U.S.C.A. § 1151.  The 
veteran has only appealed the initial noncompensable ratings 
assigned for the left leg thrombophlebitis and the pulmonary 
embolism.

The Board remanded this matter in February 2004 for further 
development.  While the matter was on remand status, the RO 
in a February 2005 decision granted an initial rating of 30 
percent for the thrombophlebitis as of the original date of 
claim dated February 26, 1993 and a staged 40 percent rating 
as of January 12, 1998.  The pulmonary embolism continues to 
be rated as noncompensable.  

This matter is now returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected status post 
thrombophlebitis of the left leg, since the effective date of 
service connection and prior to January 12, 1998, has not 
been shown to more closely resemble symptoms of persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation, cyanosis, eczema or 
ulceration.

2.  As of January 12, 1998 the veteran's service-connected 
status post thrombophlebitis of the left leg has not been 
shown to more closely resemble symptoms of persistent edema 
or subcutaneous induration, stasis pigmentation of eczema and 
persistent ulceration.

3.  The veteran's service-connected pulmonary embolism has 
been shown by the medical evidence to have no current 
residual disability attributable to this embolism.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 30 percent for status post thrombophlebitis of the 
left leg have not been met prior to January 12, 1998.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7121 
(as in effect prior to January 12, 1998).

2.  The criteria for entitlement to a rating in excess of 40 
percent for status post thrombophlebitis of the left leg have 
not been met as of January 12, 1998. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 7121 (2005).

3.  The criteria for entitlement to a compensable initial 
rating for residuals of pulmonary embolism have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6899-
6814 (as in effect prior to October 7, 1996); 38 C.F.R. § 
4.97, Diagnostic Code 6817 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for entitlement to 
VA benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for thrombophlebitis of the left leg and for a pulmonary 
embolism was received in February 1993.  After the Board 
granted entitlement to benefits for thrombophlebitis and 
residuals pursuant to the provisions of 38 U.S.C.A. § 1151 in 
November 1999, which was implemented by the RO in January 
2000, the RO provided initial VA notice as pertaining to 
entitlement to an increased initial rating for these issues 
in a February 2004 AMC letter.  In this letter, the veteran 
was told of the requirements to an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statement of the case issued in 
February 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of September 2004 provides a current 
assessment of the veteran's condition based on examination of 
the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet App. 473 (2006) which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date.  However, since 
increased initial ratings and an increased staged rating are 
being denied, the failure to send such a letter is harmless 
error.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating

The veteran filed his original claim for entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 in February 1993.  
Following a grant of benefits pursuant to § 1151 for 
thrombophlebitis and residuals by the Board in November 1999, 
the RO in a January 2000 rating assigned a noncompensable 
initial rating for left leg thrombophlebitis residuals and a 
noncompensable initial rating for status post pulmonary 
embolisms.  The veteran appealed these ratings.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Schedule for 
Rating Disabilities (Rating Schedule).

A.  Thrombophlebitis of the Left Leg

Because this claim has been pending since February 1993, the 
rating criteria relating to the cardiovascular system have 
undergone revision during the pendency of this appeal.  Prior 
to January 12, 1998, pursuant to Diagnostic Code 7121, a 30 
percent rating is warranted for persistent swelling of the 
leg or thigh, increased on standing or walking 1 or 2 hours, 
readily relieved by recumbency; or, for moderate 
discoloration, pigmentation and cyanosis.  A 60 percent 
rating is warranted where the evidence shows persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation, cyanosis, eczema or 
ulceration.  Finally, a 100 percent evaluation is for 
application where there is massive board-like swelling, with 
severe and constant pain at rest.  Based on this Diagnostic 
Code, the RO assigned an initial 30 percent rating for the 
left leg thrombophlebitis, based on the evidence showing the 
leg to more closely resembling the criteria for a 30 percent 
rating.  The RO then granted a staged increased rating to 40 
percent effective January 12, 1998, the date more favorable 
rating criteria went into effect.  

As of January 12, 1998, a 40 percent evaluation is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation of eczema and persistent ulceration.  
Finally, a 100 percent evaluation is for application where 
there is massive board-like edema, with constant pain at 
rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2005).  The 
RO found that as of January 12, 1998, the evidence revealed 
the left leg thrombophlebitis residuals to more closely 
resemble the criteria for a 40 percent rating.   

The Board now considers whether the evidence reflects the 
residuals of the left leg thrombophlebitis is more than 30 
percent disabling prior to January 12, 1998, and more than 40 
percent disabling as of January 12, 1998.  The Board cannot 
consider the more favorable criteria prior to that date.  See 
VAOPGCPREC 3-2000.

The records reflect that the veteran developed 
thrombophlebitis of the left leg as a result of VA hospital 
treatment in 1978.  He filed his claim for benefits pursuant 
to 38 U.S.C.A. § 1151 in February 1993, including 
thrombophlebitis.  Among the pertinent records addressing the 
severity of his thrombophlebitis symptoms are private records 
from 1998 and 1999 which detail treatment for coronary artery 
disease, status post coronary artery bypass graft (CABG) in 
1984 with complaints of pain in both arms and ischemic 
changes on electrocardiogram (ECG).  Pertinent findings on 
physical examination included pitting edema at his ankles of 
the leg.  Between July and August 1999 he was treated for a 
myocardial infarction (MI).  In July 1999 there was no edema 
noted on inspection of his extremities.  A December 1999 
neurological VA examination gave a history of hospitalization 
for cellulitis in the left leg and pneumonia the previous 
month.  

A January 2000 VA examination revealed a history of 14 
episodes of cellulitis reportedly affecting the right leg, 
(not the left leg which is on appeal).  The first episode was 
said to have taken place in 1985, with the last time earlier 
this year.  He complained of his lower extremities always 
being cold and his ankles swelled when he doesn't keep his 
legs elevated.  Physical examination of the extremities 
revealed very diminished pedal pulses, with the feet cold to 
the touch and non pitting swelling of the feet, particularly 
to both ankles and spider veins in the left leg.  There was 
no current foot tenderness, ulceration or tissue loss and no 
current phlebitis.  Except for spider veins the color 
involving the left leg was normal.  The findings from this 
examination as well as the pertinent medical evidence 
preceding this examination clearly do not reflect persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation, cyanosis, eczema or 
ulceration which would warrant a 60 percent rating prior to 
January 12, 1998 under the criteria in effect at that time.  
Likewise, this evidence at this point does not reflect 
persistent edema or subcutaneous induration, stasis 
pigmentation of eczema and persistent ulceration which would 
warrant a 60 percent rating as of January 12, 1998 under the 
criteria in effect since that time.

The report of a January 2003 VA veins examination reflected a 
history of the veteran having been diagnosed with left leg 
thrombophlebitis, along with other pathologies including 
pulmonary embolism.  The history in pertinent part indicated 
that the veteran ambulated quite well, although he did have a 
history of bilateral lower extremity edema, left slightly 
more than right.  He did not use any compression hosiery 
routinely, nor did he do any leg elevation routinely either.  
He only had minimal complaints of lower extremity discomfort.  
Physical examination of the lower extremities revealed 
palpable pulses femoral, popliteal and 1+ palpable posterior 
tibialis bilaterally.  He did have bilateral 2+ pitting 
pigmentation bilaterally up to his lower ankles and he did 
have some evidence of stasis pigmentation bilaterally and 
some small, scattered superficial varicose veins on both 
legs.  He had decreased hair on the lower ankles and no hair 
growth on the dorsum of the feet.  He had full range of 
motion of the hips, knees, ankles and toes, but the ankles 
and toes were limited secondary to significant edema.  Calves 
and thighs were nontender.  He was assessed with bilateral 
venous insufficiency.  

As with the earlier evidence, the findings from this 
examination clearly do not reflect persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation, cyanosis, eczema or ulceration 
which would warrant a 60 percent rating prior to January 12, 
1998 under the criteria in effect at that time.  Likewise, 
this evidence at this point does not reflect persistent edema 
or subcutaneous induration, stasis pigmentation of eczema and 
persistent ulceration which would warrant a 60 percent rating 
as of January 12, 1998 under the criteria in effect since 
that time.

In summary for the reasons described above, the preponderance 
of the evidence is against an initial rating in excess of 30 
percent rating prior to January 12, 1998 and against a rating 
in excess of 40 percent rating as of January 12, 1998.  

B.  Pulmonary Embolism

The veteran has been assigned a noncompensable initial rating 
for residuals of pulmonary embolism under 38 C.F.R. § 4.97, 
Diagnostic Code 6817 (2005).  Because this claim has been 
pending since February 1993, the rating criteria relating to 
the respiratory system have undergone revision during the 
pendency of this appeal.  Before addressing the applicable 
criteria for this matter, the Board will first address the 
factual evidence to clarify what residuals actually exist 
from the pulmonary embolism.  

The records reflect that the veteran developed 
thrombophlebitis of the left leg as a result of VA hospital 
treatment in 1978, with the subsequent development of a 
pulmonary embolism.  He filed his claim for benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 in February 1993, 
including pulmonary embolism.  

The pertinent evidence in this matter includes testimony from 
a February 1997 hearing which was focused on establishing 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §  1151, in which he alleged in 
pertinent part that he had shortness of breath due to 
embolism.  

An April 1997 VA general examination revealed complaints of 
shortness of breath ever since a blood clot traveled to his 
lungs in 1978.  He could walk slowly, but not in a hurry.  He 
could walk about 4 to 5 blocks.  He denied a cough and slept 
on one pillow.  He took no respiratory medication.  There was 
no history of high blood pressure, but he did have a history 
of coronary bypass.  Physical examination revealed his lungs 
were clear without rales, rhonchi or wheezes and no 
prolongation of expiratory phases.  There was no increase in 
AP diameter.  The diagnosis included CABG with cardiomegaly 
and history of shortness of breath partly secondary to the 
CABG and partly secondary to embolus.  An April 1997 chest X-
ray revealed his heart was markedly enlarged.  There were no 
acute infiltrations seen.  A band of platelike alectasis in 
the lower left lung was shown.  There was also a parenchymal 
area in the left mid lung field maybe due to parenchymal 
scarring.  

The private treatment record from July 1998 addressing 
treatment for pain in the both arms and ischemic changes 
revealed his lungs to be clear to auscultation and 
percussion.  Likewise his lungs were found clear in the 
treatment records from July and August 1999 which addressed 
his MI.  

The report of a January 2000 VA examination addressing the 
lungs indicated complaints of shortness of breath when he was 
walking 1 or 2 blocks and no daily cough.  His medical 
history noted a coronary bypass graft in 1984 and MI in July 
1988 and July 1999.  On physical examination his pulse was 64 
beats per minute (BPM) and regular respirations of 12.  His 
lungs were clear, but breath sounds were diminished.  The 
impression was chronic obstructive pulmonary disease (COPD) 
and restrictive pulmonary disease.  A January 2000 chest X-
ray yielded an impression of cardiomegaly and CABG surgical 
changes with findings.  

An April 2000 letter from a private doctor gave a history of 
coronary artery bypass surgery in 1984 and July 1999.  The 
veteran participated in heart rehab and achieved a workload 
of 5-8 METS.  He did have shortness of breath and fatigue 
with exertion.  

A September 2000 pulmonary function test (PFT) gave an 
impression that the only change was an increased left upper 
lobe atelectasis.  An October 2000 computed tomography (CT) 
of the thorax gave an impression of 1, chronic pleural 
thickening bilaterally-this may be a result of prior CABG 
procedure and 2, plate-like atelectasis or scarring in the 
left mid lung.  An October 2000 lung scan diagnosed a low 
probability for pulmonary emboli, with findings suggestive of 
COPD.  

The report of a January 2003 VA veins examination not only 
examined the severity of the veteran's left leg 
thrombophlebitis, but also addressed the question as to 
whether the veteran's pulmonary embolism was related to his 
shortness of breath.  The history of the veteran having 
developed left leg thrombophlebitis and pulmonary embolism in 
1978 was reported.  Following the physical examination of the 
lower extremities, the examiner diagnosed bilateral venous 
insufficiency, but stated that this does not in and of itself 
cause shortness of breath.  Again his history of deep venous 
thrombosis (DVT) and pulmonary embolism was noted, but 
current clinical symptoms were not consistent with either a 
pulmonary embolism or deep vein thrombosis at this time.  The 
examiner indicate that Doppler studies could be repeated to 
ascertain if there was a current DVT, but that clinical 
examination did not correlate with that.  This examination 
suggested that there were no current residuals of the 
pulmonary embolus.   

A January 2003 VA heart examination related the history of 
pulmonary embolism in 1978 as a result of deep venous 
thrombosis.  Also noted was a history of coronary artery 
bypass graft CABG and 2 heart attacks in 1998 and 1999.  He 
now complained of dyspnea which had been present since the 
pulmonary embolism.  There was no cough or hemoptysis.  He 
complained of dyspnea on minimal exertion.  There was no 
personal history of valvular heart disease, endocarditis or 
pericarditis.  He had no history of hypothyroid heart 
disease.  Physical examination revealed his heart had 65 BPM, 
respiration rate was 16 and unlabored.  His heart had a 
regular rate and rhythm with no gallop.  ECG of January 2003 
revealed a normal ejection fraction of 55 percent to 60 
percent.  No wall motion abnormalities was visualized.  The 
impression was coronary artery disease, status post CABG two 
times.  The veteran had preserved normal ejection fraction 
without evidence of wall motion abnormality.  This examiner 
opined that it was as likely as not that the veteran's 
ongoing dyspnea represented end organ complication of 
previous pulmonary embolism.  

A January 2003 VA respiratory examination reflected a history 
of thrombophlebitis and pulmonary embolism treated with 
Coumadin for three months.  He reported no recurrence of 
pulmonary embolism.  He gave a history of 2 MI's in 1998 and 
1999.  Physical examination revealed his chest to be clear to 
auscultation bilaterally.  PFT studies revealed a decrease in 
FEV-1 with a normal FEV-1/FVC.  TLC was decreased 
proportionally to DLCO.  Spirometry was representative of a 
restrictive lung disorder pattern most commonly seen in 
obesity.  The impression was that the veteran was with a 
pulmonary embolism in 1978.  The examiner opined that the 
veteran's breathing problems, such as shortness of breath was 
not caused by the pulmonary embolism he had in 1978.  It was 
more likely related to his obesity and exacerbated by his 
CAD.  This opinion, which was conducted by a respiratory 
specialist, outweighs the January 2003 heart examination that 
opined that the veteran's dyspnea was as likely as not that 
the veteran's ongoing dyspnea was from end organ complication 
of the pulmonary embolism.  

The report of a September 2004 VA respiratory disorders 
examination was conducted for the purpose of clarifying 
whether the veteran's current pulmonary problems were related 
to a diagnosis of pulmonary embolus incurred in March 1978.  
The examiner reviewed in detail the medical records 
addressing the veteran's hospitalizations in 1978, beginning 
in February 1978 when he was admitted on referral for a 
possible lung abscess, with findings of anemia, but no source 
of a bleed found on workup.  The fluid level in the lung 
turned out to come from a hiatal hernia and he was discharged 
with the presumption that he had a chronic bleed from the 
hiatal hernia.  Towards the end of his hospital stay he 
showed symptoms of what later turned out to be 
thrombophlebitis, but was discharged in early March 1978.  He 
was readmitted two days later with symptoms of the 
thrombophlebitis and also had a mild right cerebrovascular 
accident, a left brachial artery occlusion.  He also had an 
episode of shortness of breath that suggested a possible 
pulmonary embolus during this second hospitalization in March 
1978, although workup never clarified the presence of one.  
The episode was noted to have resolved spontaneously.  

He was readmitted for an upper gastrointestinal bleed in June 
1978.  During this stay, he had a heart cathertization that 
revealed normal right heart pressures, which went against a 
finding of acute pulmonary embolization.  Although the 
catherization took place three months after the episode of 
shortness of breath, the examiner noted that had there been 
significant embolization, the test would have been elevated, 
or its normality reflected recanalization of the previously 
occluded pulmonary vessels.  The opinion of a Dr. S was noted 
to have agreed that this second scenario would have been the 
expected course following adequate treatment of the 
embolization, which the veteran had apparently received.  The 
examiner then noted the intervening history of the veteran 
having suffered from myocardial infarctions in 1984, 1997 and 
1998, with a 20 pound weight gain since his last heart 
attack.  The findings from Dr. A., were noted to show 
pulmonary function test results that were of an obstructive 
and restrictive nature.  

The veteran's current symptoms were shortness of breath on 
exertion.  He complained of being unable to play with his 
grandchildren and could only walk two blocks slowly.  He 
denied chest pain and reported respiratory infections 
consistent with bronchitis or pneumonia requiring antibiotics 
in June and December of 2003.  He also reported a sleep apnea 
requiring the use of a CPAP machine for the past two years.  
He denied hemoptysis or persistent cough.  His most recent 
cardiac evaluation was several years old and revealed an 
ejection fraction of 50 percent.  Physical examination 
revealed a blood pressure of 132/68 with a pulse of 68 beats 
per minute and regular.  His respiratory rate was shallow, 32 
beats per minute at rest.  His chest was clear to 
auscultation and percussion with normal diaphragmatic 
excursion.  His heart was enlarged to the extent that the 
left border of cardiac dullness was in the anterior axillary 
line.  This enlargement was confirmed by X-ray and 
cardiomegaly was noted as far back as 1978.  The heart had 
regular rate and rhythm with no gallops noted, although a 3/6 
systolic ejection murmur was heard.  This murmur had been 
described in the past but not of this high a grade.  At the 
suggestion of another VA physician, a B natriuretic peptide 
(PNP) was ordered to help distinguish between a cardiac and a 
pulmonary disease.  A copy of data interpretation showed the 
veteran's BNP to be 85, which was interpreted to be in the 
range where cardiac dysfunction might be expected with a high 
degree of reliability.  The impression was a conjoined 
opinion that the veteran suffers from an obstructive and 
restrictive pulmonary disease and that this is not a 
manifestation of the veteran's putative past diagnosis of 
pulmonary embolism.  It appeared that the veteran's shortness 
of breath on exertion resulted from a combination of factors, 
one of which seemed to be cardiac dysfunction.  

A September 2004 chest X-ray yielded an impression of limited 
examination, grossly there was no evidence of focal air-space 
disease or overt pulmonary edema.  The report of an October 
2004 clinical laboratory report gave a BNP test result of 84. 

Essentially the findings from the September 2004 VA 
examination addressed the detailed history of the veteran's 
pulmonary embolism and subsequent breathing problems.  After 
review of the history and examination of the record, the 
examiner found that the veteran had no residuals attributable 
to the pulmonary embolism, but rather his breathing 
difficulties were more than likely due to other non-service 
related pathologies.  This opinion outweighs other opinions 
suggesting that any residual breathing problems still remain 
from the pulmonary embolism as it was conducted by a 
respiratory disease specialist who reviewed the entire record 
in detail and examined the veteran.   

Prior to October 7, 1996, there was no criteria specifically 
addressing the veteran's residuals of pulmonary embolism.  
Nonetheless, the Board will consider the potential 
applicability of analogous ratings under the old criteria, as 
well as the criteria currently in effect that addresses the 
pulmonary embolism residuals.  He is currently assigned a 
noncompensable rating under the current 38 C.F.R. § 4.97 
Diagnostic Code 6817.  

Under Diagnostic Code 6817, as it existed prior to October 7, 
1996, a chronic passive congestion of the lung was to be 
rated according to the underlying disease.  The September 
2004 VA examination was conducted for the purpose of 
ascertaining whether the veteran has any current 
manifestations of his service-connected pulmonary embolism, 
and the conclusion drawn from this examination was that there 
was no current residuals from this particular condition, but 
that the breathing difficulties were attributable to non-
service-connected obstructive and restrictive pulmonary 
disease, as well as due to non-service-connected cardiac 
pathology.  As there is no evidence of residual symptoms or 
underlying disease shown to be attributable to the service-
connected pulmonary embolism, there is no applicable 
analogous rating under the old criteria in this case.  There 
is no basis for granting a compensable rating for pulmonary 
embolism under the pre October 1996 criteria, as there are no 
residuals of the embolism shown.  

Effective October 7, 1996, pulmonary vascular disease is 
rated under Diagnostic Code 6817.  A noncompensable rating is 
assigned for asymptomatic pulmonary vascular disease 
following resolution of pulmonary thromboembolism.  A 30 
percent rating applies where pulmonary vascular disease 
remains symptomatic.  A note to the Rating Schedule indicates 
that other residuals following a pulmonary embolism should be 
evaluated under the most appropriate rating code.  Again, as 
the findings from the September 2004 VA examination concluded 
that there were no residuals from the pulmonary embolism, but 
instead attributed any current pulmonary disability to non-
service connected pathologies, there is no basis to grant a 
30 percent rating under Diagnostic Code 6817, as there are no 
symptoms referable to the pulmonary embolism.  Likewise, 
being that there are no residuals from the pulmonary 
embolism, there are no other appropriate Diagnostic Codes for 
consideration in this matter.  Thus there is no basis to 
grant a compensable rating for the pulmonary embolism based 
on any of the current criteria for respiratory disorders as 
there are no residuals of the embolism shown.   

In sum the preponderance of the evidence is against a 
compensable rating for residuals of a pulmonary embolism.  
The application of the reasonable doubt doctrine is, 
therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

An initial rating in excess of 30 percent is denied for 
thrombophlebitis of the left leg prior to January 12, 1998.

As of January 12, 1998, a rating in excess of 40 percent is 
denied for thrombophlebitis of the left leg.  

An initial compensable rating is denied for residuals of 
pulmonary embolism.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


